Case 5:19-cv-01548-JAK-KK Document 34 Filed 11/16/20 Page 1 of 2 Page ID #:633



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10                      UNITED STATES DISTRICT COURT
 11                     CENTRAL DISTRICT OF CALIFORNIA
 12
 13   RK SOLUTIONS, LLC and                 No. 5:19-cv-01548-JAK (KKx)
      AXCESS GLOBAL SCIENCES,
 14   LLC,                                  ORDER RE STIPULATION OF
 15                                         DISMISSAL WITHOUT PREJUDICE
                     Plaintiffs,            (DKT. 33)
 16
 17           v.

 18   SHINHIGH INTERNATIONAL
 19   CORP.,

 20                  Defendant.
 21
 22
 23
 24
 25
 26
 27
 28
Case 5:19-cv-01548-JAK-KK Document 34 Filed 11/16/20 Page 2 of 2 Page ID #:634



  1        Based on a review of the parties’ Stipulation of Dismissal without Prejudice
  2 (the “Stipulation” (Dkt. 33)), sufficient good cause has been shown for the requested
  3 relief. Therefore, the Stipulation is APPROVED. This action is hereby dismissed
  4 without prejudice. Each Party shall bear its own costs, expenses, and attorney’s fees.
  5
  6 IT IS SO ORDERED.
  7
  8 Date: November 16, 2020                ________________________________
  9                                        John A. Kronstadt
                                           United States District Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
